Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to device non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.
Examiner’s Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: Jeong USPA_20170199547_A1 teaches all of the claimed limitations except for the display device not being misaligned in a pre-bent state, yet misaligned in a folded and flattened state, as is being claimed in instant Claim 1. The Examiner was unable to find a prior art reference that specifically taught all of the instantly claimed properties of independent Claim 1, including the aforementioned limitation. Prior art did not seem to suggest why these claimed would be obvious to construct.  The closest prior art references have been listed in the attached and previously filed PTO-892 forms. For these reasons, claims 1-11 are allowed.  
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 17, 2022